CALOGERO, C.J.,
concurring in part and dissenting in part.
I would grant the State relief insofar as not requiring the State to “outline” or “list” the evidence in its possession that it intends to use at trial. However, I would leave in effect the district court’s judgment insofar as it requires the State to identify, out of the 22 boxes of documents, those documents that the State intends to use at trial and allow the defendant to reproduce these documents at his expense, if he chooses. The district court in this respect has not abused its discretion and its ruling, in this respect, was not erroneous. La.C.Cr.P. art. 718 surely does not answer the question posed in this case, and the resolution that the judge made here is correct. Requiring the State, which has seized 22 boxes of documents that belong to defendant, to simply tell defendant in advance of trial what among those boxes it intends to use is not unjust. Therefore, this Court should not upset the trial judge’s ruling in this respect, which is fundamentally fair.